UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 86 Gloucester Place, Ground Floor Suite, London, England W1U 6HP (Address of principal executive offices) (Zip Code) 44 (0) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS There were 130,607,659 shares of Common Stock outstanding as of October 31, 2012. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Balance Sheet as of October 31, 2012and July 31, 2012 1 Statements of Operations for the three months ended October 31, 2012 and 2011 and from Inception (July 25, 2005) 2 Statement of Shareholders' Equity (Deficit) and from Inception (July 25, 2005)to October 31, 2012 3 Statement of Cash Flows for the three months ended October 31, 2012 and 2011 and from Inception (July 25, 2005) to October 31, 2012 4 Notes to Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Lightlake Therapeutics Inc. ( a Development Stage Enterprise) Balance Sheets As of October 31, July 31, Unaudited Audited Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Patents and patent applications (net of accumulated amortizaton) Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $ Accrued salaries and wages Due to related party Convertible notes payable, net of debt discounts Derivative liability Total liabilities Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 130,607,659 shares issued and outstanding at October 31, 2012 and 126,083,416 shares issued and outstanding at July 31, 2012 Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity(deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents Lightlake Therapeutics Inc. (a Development Stage Enterprise) Statements of Operations For the three months ended, October 31 2012 and 2011 and the period From inception (June 21, 2005) to October 31, 2012 For the From Inception Three Months Ended (June 21, 2005) October 31, to October 31, Unaudited Unaudited Unaudited Revenues $
